DETAILED ACTION
Claims 1-19 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment dated June 3, 2022 has been entered.  Claims 1, 9, and 18-19 have been amended.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-19, under Step 2A claims 1-19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A computer-implemented method for automatically executing a workflow of processing a plurality of orders, comprising: retrieving, by a processor of a computing device, information of a first order of the plurality of orders, wherein the information of the first order is stored in a storage device; parsing, by the processor, the information of the first order and mapping the information with a first format to the information with a second format, wherein the information with the first format is used for the storage device and the information with the second format is used for a program of the computing device; inputting, by the processor, the information of the first order into a first node, wherein a condition of the first node is associated with an operation; determining, by the processor, whether the information of the first order meets a criterion of the condition; and automatically executing, by the processor, the operation when the information of the first order meets the criterion of the condition.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to process orders. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a computing device, a processor, an I/O assembly, a switch, and a memory. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-8 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-8 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-8 do not set forth further additional elements. Considered both individually and as a whole, claims 208 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 9-19 are parallel, i.e. recite similar concepts and elements, to claims 1-8, analyzed above, and the same rationale is applied.
In view of the above, claims 1-19 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Snell et al., US PG Pub 2008/0288621 A1 (hereafter “Snell”), previously cited, in view of Hartman et al., US PG Pub 2007/0106570 A1 (hereafter “Hartman”), previously cited, in further view of Hanlon et al., US PG Pub 2010/0328493 A1 (hereafter “Hanlon”).
	
Regarding claim 1, Snell teaches a computer-implemented method for automatically executing a workflow of processing a plurality of orders, comprising: 
inputting, by the processor of a computing device, the information of the first order into a first node, wherein a condition of the first node is associated with an operation (¶0067); 
determining, by the processor, whether the information of the first order meets a criterion of the condition (¶¶0051 and 0062); and 
automatically executing, by the processor, the operation when the information of the first order meets the criterion of the condition (¶¶0051 and 0062).
Snell does not explicitly teach retrieving, by a processor, information of a first order of the plurality of orders, wherein the information of the first order is stored in a storage device.  Hartman teaches a method for placing a purchase order via a communications network including the known technique retrieving, by a processor, information of a first order of the plurality of orders, wherein the information of the first order is stored in a storage device (¶¶0017-0018). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Snell, to include retrieving order information as taught by Hartman, so that “if a purchaser is ordering only one item, then the overhead of confirming the various steps of the ordering process and waiting for, viewing, and updating the purchaser-specific order information can be much more than the overhead of selecting the item itself,” as suggested by Hartman (¶0006).
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hartman, the results of the combination were predictable.
Snell does not teach parsing, by the processor, the information of the first order and mapping the information with a first format to the information with a second format, wherein the information with the first format is used for the storage device and the information with the second format is used for a program of the computing device.  Hanlon teaches a removable data storage device with interface to receive image content from a camera including the known technique parsing, by the processor, the information of the first order and mapping the information with a first format to the information with a second format, wherein the information with the first format is used for the storage device and the information with the second format is used for a program of the computing device (¶¶0011-0026). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Snell, to include mapping information with a first format to information with a second format as taught by Hanlon, in order to “share an image captured at an event with another user of a digital camera while at the event and without first uploading the digital images to the Internet or to a personal computer,” as suggested by Hanlon (¶0002). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hanlon, the results of the combination were predictable.

Regarding claim 2, Snell in view of Hartman and Hanlon teaches the method of Claim l, further comprising: establishing, by the processor, the first node and a second node; arranging, by the processor, for the first node and the second node in order; configuring, by the processor, the condition of the first node to be associated with the operation; wherein automatically executing the operation further comprises: automatically executing, by the processor, the operation to move the information of the first order to the second node when the information of the first order meets the criterion of the condition (Snell ¶¶0051, 0062, and 0067).

Regarding claim 3, Snell in view of Hartman and Hanlon teaches the method of Claim 1, further comprising: configuring, by the processor, the condition of the first node to be associated with the operation; wherein automatically executing the operation further comprises: automatically executing, by the processor, the operation to transmit a control signal to an apparatus via an I/O assembly through network for controlling the apparatus when the information of the first order meets the criterion of the condition (Snell ¶¶0051, 0062, and 0067).

Regarding claim 4, Snell in view of Hartman and Hanlon teaches the method of Claim 1, further comprising: displaying, by the processor, the information of the first order on a display via an I/O assembly, wherein the information of the first order comprises an item data of an item; receiving, by the processor, a scan signal from a scanner via the I/O assembly after an item code on the item is scanned by the scanner; updating, by the processor, the item data according to the scan signal; transmitting, by the processor, the information of the first order to a printer via the I/O assembly for printing the information after the item data is updated (Snell ¶¶0039-0043).

Regarding claim 5, Snell in view of Hartman and Hanlon teaches the method of Claim 1, wherein the information of the first order is associated with an item code of an item, and the method further comprises: receiving, by the processor, a scan signal from a scanner after the item code on the item is scanned by the scanner; and displaying, by the processor, the information of the first order associated with the item via a display according to the scan signal (Snell ¶¶0039-0043).

Regarding claim 6, Snell in view of Hartman and Hanlon teaches the method of Claim 1, further comprising: configuring, by the processor, the condition of the first node to be associated with the operation; wherein automatically executing the operation further comprises: automatically executing, by the processor, the operation to add an attribute to the information of the first order when the information of the first order meets the criterion of the condition (Snell ¶¶0051, 0062, and 0067).

Regarding claim 7, Snell in view of Hartman and Hanlon teaches the method of Claim 1, further comprising: configuring, by the processor, the condition of the first node to be associated with the operation; wherein automatically executing the operation further comprises: automatically executing, by the processor, the operation to export the information of the first order as a file when the information of the first order meets the criterion of the condition (Snell ¶¶0051, 0062, and 0067).

Regarding claim 8, Snell in view of Hartman and Hanlon teaches the method of Claim 1, wherein the storage device comprises a network data base and retrieving the information of the first order stored in the storage device further comprises: retrieving, by the processor, the information of the first node stored in the network data base via an I/O assembly through network (Snell ¶¶0039-0043).

Regarding claims 9-19, all of the limitations in claims 9-19 are closely parallel to the limitations of method claims 1-8, analyzed above, and are rejected on the same bases.

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that the claim steps cannot be done by a human because the claims require a processor, the examiner notes that is merely the instructions to perform the abstract idea on a computer as described by the Court in Alice.  In response to applicant’s argument that the claims integrate the abstract idea into a practical application, the examiner notes that the relevant factors have been considered in the rejection and the claims are not integrated into a practical application for the reasons stated above. Factors not discussed in MPEP 2106 or the 2019 Patent Eligibility Guidance are not relevant.
In response to applicant’s arguments regarding the prior art, the examiner notes that the arguments are moot as they do not apply to the combination of references used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Dandekar, US Patent 8,660,912 B1, teaches attribute-based navigation of items.
	Lukose et al., US PG Pub 2010/0114654 A1, teaches learning user purchase intent from user-centric data.
	Non-patent literature Rinderle, Stefanie, Manfred Reichert, and Peter Dadam. teaches correctness criteria for dynamic changes in workflow systems.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625